Title: From Alexander Hamilton to Angelica Church, 8 December 1794
From: Hamilton, Alexander
To: Church, Angelica


Philadelphia, December 8, 1794.
You say I am a politician, and good for nothing. What will you say when you learn that after January next, I shall cease to be a politician at all? So is the fact. I have formally and definitely announced my intention to resign at that period, and have ordered a house to be taken for me at New York.
My dear Eliza has been lately very ill. Thank God, she is now quite recovered, except that she continues somewhat weak. My absence on a certain expedition was the cause (with army to suppress the whisky insurrection in Pennsylvania). You will see, notwithstanding your disparagement of me, I am still of consequence to her.
Liancourt has arrived, and has delivered your letter. I pay him the attentions due to his misfortunes and his merits. I wish I was a Croesus; I might then afford solid consolations to these children of adversity, and how delightful it would be to do so. But now, sympathy, kind words, and occasionally a dinner, are all I can contribute.
Don’t let Mr. Church be alarmed at my retreat—all is well with the public. Our insurrection is most happily terminated. Government has gained by it reputation and strength, and our finances are in a most flourishing condition. Having contributed to place those of the Nation on a good footing, I go to take a little care of my own; which need my care not a little.
Love to Mr. Church. Betsy will add a line or two. Adieu.
